Exhibit 3.1 ARTICLES OF INCORPORATION OF COASTAL MEDIA INC. The undersigned, to form a Nevada corporation, CERTIFIES THAT: I. NAME:The name of the corporation is: COASTAL MEDIA INC. II. REGISTERED OFFICE:RESIDENT AGENT:The location of the registered office of this corporation within the State of Nevada is 711 S. Carson St. Suite 4, Carson City, Nevada 89701; this corporation may maintain an office or offices in such other place within or without the State of Nevada as may be from time to time designated by the Board of Directors or by the By Laws of the corporation; and this corporation may conduct all corporation business of every kind or nature, including the holding of any meetings ofdirectors or shareholders, inside or outside the State of Nevada, as well as without the State of Nevada. The Resident Agent for the corporation shall be Resident Agents of Nevada, Inc., 711 S. Carson St. Suite 4, Carson City, Nevada 89701. III. PURPOSE:The purpose for which this corporation is formed is: To engage in any lawful activity. IV. AUTHORIZATION OF CAPITAL STOCK:The amount of the total authorized capital stock of the corporation shall be SEVENTY-FIVE THOUSAND Dollars ($75,000.00), consisting of SEVENTY-FIVE MILLION (75,000,000) shares of COMMON STOCK, par value $.001 per share. V.INCORPORATOR:The name and post office address of the Incorporator signing these Articles of Incorporation is as follows: NAME POST OFFICE ADDRESS Resident Agents of 711 S. Carson St. Suite 4 Nevada, Inc.
